—In an action to recover dam*567ages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Price, J.), entered February 24, 1998, which, upon granting the defendants’ motion for judgment as a matter of law after the close of evidence, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contentions, the Supreme Court properly granted the defendants’ motion for judgment as a matter of law (see, CPLR 4401; Szczerbiak v Pilat, 90 NY2d 553, 556). Based on the evidence presented at the trial, no rational trier of fact could determine that the house in question was not a one-family or two-family dwelling. Therefore, the defendants were exempt from liability pursuant to Labor Law § 240 (see, Khela v Neiger, 85 NY2d 333; Ortiz v Pena, 227 AD2d 297). Bracken, J. P., Ritter, Copertino and Florio, JJ., concur.